Motion for Rehearing Granted; Memorandum Opinion issued April 18, 2013,
Withdrawn and Dismissal Judgment Vacated; Appeal Reinstated; Order filed
June 11, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00079-CV
                                ____________

                       MONICA J. GRAHAM, Appellant

                                        V.

           AMEGY BANK NATIONAL ASSOCIATION, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 979389


                                    ORDER
      On April 18, 2013, this court dismissed this appeal for want of prosecution
because appellant had not paid for preparation of the clerk’s record. See Tex. R.
App. P. 37.3(b). Appellant had also failed to pay the appellate filing fee. See Tex.
R. App. P. 5. On May 2, 2013, appellant filed a motion for rehearing, stating that
payment had been made and asking the court to reinstate the appeal. The clerk’s
record was filed May 2, 2013. The appellate filing fee was paid on May 7, 2013.
On May 6, 2013, the court requested a response to appellant’s motion for
rehearing. See Tex. R. App. P. 49.2. No response was filed.

      Accordingly, we GRANT appellant’s motion for rehearing. This court’s
memorandum opinion issued April 18, 2013, is WITHDRAWN, the April 18,
2013, dismissal judgment is VACATED, and the appeal is ordered
REINSTATED.

      Appellant’s brief shall be due on or before July 11, 2013.



                                 PER CURIAM




                                        2